Name: Council Regulation (EU) 2016/1050 of 24 June 2016 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: production;  agricultural policy;  industrial structures and policy;  agricultural activity;  trade;  tariff policy
 Date Published: nan

 30.6.2016 EN Official Journal of the European Union L 173/1 COUNCIL REGULATION (EU) 2016/1050 of 24 June 2016 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure the sufficient and uninterrupted supply of certain goods insufficiently produced in the Union and to avoid disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas were opened by Council Regulation (EU) No 1388/2013 (1). Products within those tariff quotas can be imported into the Union at reduced or zero duty rates. For the reasons indicated, it is necessary to open, with effect from 1 July 2016, tariff quotas at zero duty rates for an appropriate volume as regards nine new products. (2) Moreover, in certain cases, the existing autonomous tariff quotas of the Union should be adapted. In the case of one product, it is necessary to amend the product description for clarification purposes. In the case of three other products, the quota volumes need to be increased as such increase is in the interest of economic operators and the Union. (3) Finally, in case of one product, the autonomous tariff quotas of the Union should be closed with effect from 1 July 2016, as it is not in the Union's interest to maintain the autonomous tariff quotas after that date. (4) Regulation (EU) No 1388/2013 should therefore be amended accordingly. (5) As the changes regarding the tariff quotas for the products concerned provided for in this Regulation have to apply from 1 July 2016, this Regulation should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1388/2013 is amended as follows: (1) the rows for the tariff quotas with order numbers 09.2691, 09.2692, 09.2693, 09.2696, 09.2697, 09.2698, 09.2699, 09.2694 and 09.2695 set out in Annex I to this Regulation are inserted following the order of the CN codes indicated in the second column of the table in the Annex to Regulation (EU) No 1388/2013; (2) the rows for the tariff quotas with order numbers 09.2637, 09.2703, 09.2683 and 09.2659 are replaced by the rows set out in Annex II to this Regulation; (3) the row for the tariff quota with order number 09.2689 is deleted; (4) endnote 1 is replaced by the following: (1) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 July 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2016. For the Council The President A.G. KOENDERS (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). ANNEX I Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2691 ex 2914 70 00 45 1-(1-Chlorocyclopropyl)ethanone (CAS RN 63141-09-3) 1.7-31.12 400 tonnes 0 % 09.2692 ex 2914 70 00 55 2-Chloro-1-(1-chlorocyclopropyl)ethanone (CAS RN 120983-72-4) 1.7-31.12 1 200 tonnes 0 % 09.2693 ex 2930 90 99 28 Flubendiamide (ISO) (CAS RN 272451-65-7) 1.7-31.12 100 tonnes 0 % 09.2696 ex 2932 20 90 25 Decan-5-olide (CAS RN 705-86-2) 1.7-31.12 2 430 kg 0 % 09.2697 ex 2932 20 90 30 Dodecan-5-olide (CAS RN 713-95-1) 1.7-31.12 2 080 kg 0 % 09.2698 ex 3204 17 00 30 Colourant C.I. Pigment Red 4 (CAS RN 2814-77-9) and preparations based thereon with a Colourant C.I. Pigment Red 4 content of 60 % or more by weight 1.7-31.12 75 tonnes 0 % 09.2699 ex 8526 91 20 ex 8527 29 00 80 10 Integrated audio module (IAM) with a digital video output for connection to an LCD touch screen monitor, interfaced over the media oriented systems transport (MOST) network and transported over the MOST High protocol, with or without  a printed circuit board (PCB) containing a global positioning system (GPS) receiver, a gyroscope, and a traffic message channel (TMC) tuner,  a hard disk drive supporting multiple maps,  an HD radio,  a voice recognition system,  a CD and DVD drive, and including  Bluetooth, MP3 and USB input connectivity,  a voltage of 10 V or more but not more than 16 V, for the use in the manufacture of vehicles in Chapter 87 (1) 1.7-31.12.2016 500 000 pieces 0 % 09.2694 ex 8714 10 90 30 Axle clamps, housings, fork bridges and clamping pieces, of aluminium alloy of a kind used for motor bikes 1.7-31.12 500 000 pieces 0 % 09.2695 ex 8714 10 90 40 Pistons for steering dampers of sintered steel according to standard ISO P2054 of a kind used for motor bikes 1.7-31.12 1 000 000 pieces 0 % ANNEX II Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2637 ex 0710 40 00 ex 2005 80 00 20 30 Corn cobs (Zea Mays Saccharata) whether or not cut, with a diameter of 10 mm or more, but not more than 20 mm, for use in the manufacture of products of the food industry for treatment other than simple repacking (1) (2) 1.1-31.12 550 tonnes 0 % (3) 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides exclusively for use in alloys (1) 1.1-31.12 20 000 tonnes 0 % 09.2683 ex 2914 19 90 50 Calcium acetylacetonate (CAS RN 19372-44-2) for use in the manufacture of stabilisator systems in tablet form (1) 1.1-31.12 150 tonnes 0 % 09.2659 ex 3802 90 00 19 Soda flux calcinated diatomaceous earth 1.1-31.12 35 000 tonnes 0 %